Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed on 9/26/2022 are being considered by the examiner.
With respect to Claim Interpretation under 35 U.S.C. § 112(f) on page 6, the examiner finds the applicants argument persuasive and removes the claim interpretation as stated in the office action. However, after further consideration new 112(f) claim interpretation is introduced. Please refer to Claim Interpretation section below.
With respect to Claim Rejections under 35 U.S.C. §§ 102 and 103 on page 6, the amendments necessitate new references. Please refer to Claim Rejections - 35 USC § 103 section below. In light of this, the examiner maintains rejection of claims 1-19.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are:
Claim 1 line 2 recites “…an interface configured to receive”. 
Claim 1 line 3 recites “…semantic extractor configured to extract…” 
Claim 1 line 5 recites “…application programming interface (API) mapper configured to select…”
Claim 1 line 11 recites “…API call module configured to execute...”
Claim 2 line 2 recites “…action sequence optimizer configured to optimize…”
Claim 3 line 2 recites “…voice recognizer configured to convert…”

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 5, 8, 9, 10, 11, 12, 14, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sumner (US-20160259623-A1) in further view of Yao (US 20190129938 A1) and Bahrami (US 20190196796 A1).

Sumner was applied in the previous Office Action.
With respect to claim 1 Sumner teaches A dialog system, comprising: 
an interface configured to receive a request from a user ([Figure 7B shows “Speech Input”] [0023] Systems and processes for potentially reducing latency of intelligent automated assistants are provided. In one example process, a speech input containing a user request can be received at a user device.); 
a semantic extractor configured to extract semantics of the request including at least one of entities, intent, or context of the request ([0213] The natural language processing module 732 can optionally use the contextual information to clarify, supplement, and/or further define the information contained in the token sequence received from STT processing module 730. The contextual information can include, for example, user preferences, hardware, and/or software states of the user device, sensor information collected before, during, or shortly after the user request, prior interactions (e.g., dialogue) between the digital assistant and the user, and the like. As described herein, contextual information can be dynamic, and can change with time, location, content of the dialogue, and other factors.); 
an application programming interface (API) mapper configured to select a sequence of action features based on the extracted semantics ([0231] In some examples, task flow processing module 736 can employ the assistance of service processing module 738 (“service processing module”) to complete a task requested in the user input or to provide an informational answer requested in the user input. For example, service processing module 738 can act on behalf of task flow processing module 736 to make a phone call, set a calendar entry, invoke a map search [sequence of action features], invoke or interact with other user applications installed on the user device, and invoke or interact with third-party services (e.g., a restaurant reservation portal, a social networking website, a banking portal, etc.). In some examples, the protocols and application programming interfaces (API) required by each service can be specified by a respective service model among service models 756. Service processing module 738 can access the appropriate service model for a service and generate requests for the service in accordance with the protocols and APIs required by the service according to the service model., and [0232] For example, if a restaurant has enabled an online reservation service, the restaurant can submit a service model specifying the necessary parameters for making a reservation and the APIs for communicating the values of the necessary parameter to the online reservation service. When requested by task flow processing module 736, service processing module 738 can establish a network connection with the online reservation service using the web address stored in the service model, and send the necessary parameters of the reservation (e.g., time, date, party size) [extracted semantics] to the online reservation interface in a format according to the API of the online reservation service), [[wherein the sequence of action features comprises a sequence of API calls comprising at least a first API call for a first machine service and a second API call for a second machine service different from the first machine service, wherein the sequence of API calls maps a response output of the first API call to an input of the second API call ]] ; and 
an API call module configured to execute the sequence of API calls ([0232] For example, if a restaurant has enabled an online reservation service, the restaurant can submit a service model specifying the necessary parameters for making a reservation and the APIs for communicating the values of the necessary parameter to the online reservation service. When requested by task flow processing module 736, service processing module 738 can establish a network connection with the online reservation service using the web address stored in the service model, and send the necessary parameters of the reservation (e.g., time, date, party size) [extracted semantics] to the online reservation interface in a format according to the API of the online reservation service.
Sumner does not explicitly disclose, however Yao teaches wherein the sequence of action features comprises a sequence of API calls comprising at least a first API call for a first machine service and a second API call for a second machine service different from the first machine service, [[wherein the sequence of API calls maps a response output of the first API call to an input of the second API call]] ([0049] One or more actions can also be performed in response to multiple trigger API calls. For example, a user can say “when I get home and at sunset, turn on my lights and turn my thermostat to 70 degrees.” In this situation, there will be at least two trigger API calls: 1) location service, 2) weather service, and/or 3) time service. There will be at least two action API calls: 1) smart lights and 2) thermostat.)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Sumner in view of Yao, so that sequence of action features comprises a sequence of API calls comprising at least a first API call for a first machine service and a second API call for a second machine service different from the first machine in order to invoke the corresponding applications via the APIs ([0036], Yao).
Neither Sumner nor Yao explicitly disclose but Bahrami teaches wherein the sequence of API calls maps a response output of the first API call to an input of the second API call ([0020] As used herein, the term API mashup may refer to a set of computer source code that include API calls to two or more APIs in a way that the output of one or more APIs is used as input for another API. In some embodiments, processing occurs on the output of one API in the API mashup 130 before being used as the input for another API.)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Sumner in view of Yao, so that sequence of API calls maps a response output of the first API call to an input of the second API call for improved functionality by allowing the computer to invoke and/or implement new functionality that has not existed before, and to generate such functionality in an automated manner. invoke the corresponding applications via the APIs ([0017], Bahrami).
With respect to claim 2 & 11, Sumner teaches an action sequence optimizer configured to optimize the sequence of action features based on user configuration ([0213] In some examples, in addition to the sequence of words or tokens obtained from STT processing module 730, natural language processing module 732 can also receive contextual information associated with the user request, e.g., from I/O processing module 728. The natural language processing module 732 can optionally use the contextual information to clarify, supplement, and/or further define [clarification/supplement or further define optimize the sequence of action features] the information contained in the token sequence received from STT processing module 730. The contextual information can include, for example, user preferences, hardware, and/or software states of the user device, sensor information collected before, during, or shortly after the user request, prior interactions (e.g., dialogue) between the digital assistant and the user, and the like. As described herein, contextual information can be dynamic, and can change with time, location, content of the dialogue, and other factors.).

With respect to claim 3 & 12, Sumner teaches wherein the request is a voice request, and the interface includes a voice recognizer configured to convert a voice request to a text string (0203] Memory 702 can also store digital assistant module 726 (or the server portion of a digital assistant). In some examples, digital assistant module 726 can include the following sub-modules, or a subset or superset thereof: input/output processing module 728, speech-to-text (STT) processing module 730).

With respect to claim 5 & 14 Sumner teaches wherein the sequence of action features is organized as a resource graph ([0225] In some examples, once natural language processing module 732 identifies an actionable intent (or domain) based on the user request, natural language processing module 732 can generate a structured query [fig 7c shows a structured query as a graph]to represent the identified actionable intent. In some examples, the structured query can include parameters for one or more nodes within the domain for the actionable intent, and at least some of the parameters are populated with the specific information and requirements specified in the user request.)

With respect to claim 8 & 17 Sumner teaches wherein the API call module is configured to call at least the first API and the second API in response to the request ([0231] In some examples, task flow processing module 736 can employ the assistance of service processing module 738 (“service processing module”) to complete a task requested in the user input or to provide an informational answer requested in the user input. For example, service processing module 738 can act on behalf of task flow processing module 736 to make a phone call, set a calendar entry, invoke a map search, invoke or interact with other user applications installed on the user device, and invoke or interact with third-party services (e.g., a restaurant reservation portal, a social networking website, a banking portal, etc.). In some examples, the protocols and application programming interfaces (API) required by each service can be specified by a respective service model among service models 756. Service processing module 738 can access the appropriate service model for a service and generate requests for the service in accordance with the protocols and APIs required by the service according to the service model.).

With respect to claim 9 & 18 Sumner teaches wherein the request is received from a user device ([0193] FIG. 7A illustrates a block diagram of digital assistant system 700 in accordance with various examples. In some examples, digital assistant system 700 can be implemented on a standalone computer system. In some examples, digital assistant system 700 can be distributed across multiple computers. In some examples, some of the modules and functions of the digital assistant can be divided into a server portion and a client portion, where the client portion resides on one or more user devices (e.g., devices 104, 122, 200, 400, or 600) and communicates with the server portion (e.g., server system 108) through one or more networks, e.g., as shown in FIG. 1.).

With respect to claim 10 Sumner teaches A method of implementing a dialog system, the method comprising:
receiving a request from a user ([Figure 7B shows “Speech Input”] [0023] Systems and processes for potentially reducing latency of intelligent automated assistants are provided. In one example process, a speech input containing a user request can be received at a user device.); 
extracting semantics of the request including at least one of entities, intent, or context of the request ([0213] The natural language processing module 732 can optionally use the contextual information to clarify, supplement, and/or further define the information contained in the token sequence received from STT processing module 730. The contextual information can include, for example, user preferences, hardware, and/or software states of the user device, sensor information collected before, during, or shortly after the user request, prior interactions (e.g., dialogue) between the digital assistant and the user, and the like. As described herein, contextual information can be dynamic, and can change with time, location, content of the dialogue, and other factors.); 
selecting a sequence of action features based on the extracted semantics ([0231] In some examples, task flow processing module 736 can employ the assistance of service processing module 738 (“service processing module”) to complete a task requested in the user input or to provide an informational answer requested in the user input. For example, service processing module 738 can act on behalf of task flow processing module 736 to make a phone call, set a calendar entry, invoke a map search [sequence of action features], invoke or interact with other user applications installed on the user device, and invoke or interact with third-party services (e.g., a restaurant reservation portal, a social networking website, a banking portal, etc.). In some examples, the protocols and application programming interfaces (API) required by each service can be specified by a respective service model among service models 756. Service processing module 738 can access the appropriate service model for a service and generate requests for the service in accordance with the protocols and APIs required by the service according to the service model., and [0232] For example, if a restaurant has enabled an online reservation service, the restaurant can submit a service model specifying the necessary parameters for making a reservation and the APIs for communicating the values of the necessary parameter to the online reservation service. When requested by task flow processing module 736, service processing module 738 can establish a network connection with the online reservation service using the web address stored in the service model, and send the necessary parameters of the reservation (e.g., time, date, party size) [extracted semantics] to the online reservation interface in a format according to the API of the online reservation service); [[wherein the sequence of action features comprises a sequence of API calls comprising at least a first API call for a first machine service and a second API call for a second machine service different from the first machine service, wherein the sequence of API calls maps a response output of the first API call to an input of the second API call ]]
executing the sequence of API calls according to the sequence of action features ([0232] For example, if a restaurant has enabled an online reservation service, the restaurant can submit a service model specifying the necessary parameters for making a reservation and the APIs for communicating the values of the necessary parameter to the online reservation service. When requested by task flow processing module 736, service processing module 738 can establish a network connection with the online reservation service using the web address stored in the service model, and send the necessary parameters of the reservation (e.g., time, date, party size) [extracted semantics] to the online reservation interface in a format according to the API of the online reservation service).
Sumner does not explicitly disclose, however Yao teaches wherein the sequence of action features comprises a sequence of API calls comprising at least a first API call for a first machine service and a second API call for a second machine service different from the first machine service, [[wherein the sequence of API calls maps a response output of the first API call to an input of the second API call]] ([0049] One or more actions can also be performed in response to multiple trigger API calls. For example, a user can say “when I get home and at sunset, turn on my lights and turn my thermostat to 70 degrees.” In this situation, there will be at least two trigger API calls: 1) location service, 2) weather service, and/or 3) time service. There will be at least two action API calls: 1) smart lights and 2) thermostat.)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Sumner in view of Yao, so that sequence of action features comprises a sequence of API calls comprising at least a first API call for a first machine service and a second API call for a second machine service different from the first machine in order to invoke the corresponding applications via the APIs ([0036], Yao).
Neither Sumner nor Yao explicitly disclose but Bahrami teaches wherein the sequence of API calls maps a response output of the first API call to an input of the second API call ([0020] As used herein, the term API mashup may refer to a set of computer source code that include API calls to two or more APIs in a way that the output of one or more APIs is used as input for another API. In some embodiments, processing occurs on the output of one API in the API mashup 130 before being used as the input for another API.)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Sumner in view of Yao, so that sequence of API calls maps a response output of the first API call to an input of the second API call for improved functionality by allowing the computer to invoke and/or implement new functionality that has not existed before, and to generate such functionality in an automated manner. invoke the corresponding applications via the APIs ([0017], Bahrami).


With respect to claim 19 Sumner teaches A non-transitory machine-readable storage including machine readable instructions, when executed, to implement a method as in claim 10 ([0043] In some examples, a non-transitory computer-readable storage medium of memory 202 can be used to store instructions…)


Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sumner, Yao and Bahrami as applied to claims 1 and 10 respectively, in further view of Sumner_2 (US 20160260433 A1)

With respect to claim 4 and 13 Sumner, Yao and Bahrami fail to explicitly disclose, however, Sumner_2 teaches wherein the request is received as a text request ([0243] It should be recognized that in some examples, text input can be received at block 801 instead of speech input. For example, text input representing a user request can be received from the user via a suitable user interface on the electronic device.)

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Sumner, Yao and Bahrami in view of Sumner_2, in order to receive the received request received as a text request so that user requests can be received from the user via a suitable user interface ([0243], Sumner_2);


Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sumner, Yao and Bahrami as applied to claims 1 and 10 respectively, in further view of KIM (US 20190147231 A1)

With respect to claim 6 Sumner, Yao and Bahrami fails to explicitly disclose, however, Kim teaches wherein the API mapper is implemented with a recurrent neural network ([0042] In embodiments, the RNN 114 of FIG. 1 may be a TRNN having Long Short Term Memory (LSTM) architecture. FIG. 5 is a schematic diagram illustrating an exemplary RNN with LSTM architecture 500 in accordance with implementations of the present disclosure. LSTM architecture has the ability to generate long sequences by predicting one data point at a time. The click-stream data generated through consumers' actions provides rich and long sequences for applying LSTM for predicting next-user-actions. LSTMs are especially well-suited for learning dependencies of long sequences of user actions, reminiscent of a consumer's click-stream.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Sumner, Yao and Bahrami in view of Kim in order so that API mapper is implemented with a recurrent neural network to provide recognition of navigation sequences. ([0031], KIM);


With respect to claim 15 Sumner, Yao and Bahrami fails to explicitly disclose, however, Kim teaches wherein the sequence of action features is selected by a recurrent neural network ([0042] In embodiments, the RNN 114 of FIG. 1 may be a TRNN having Long Short Term Memory (LSTM) architecture. FIG. 5 is a schematic diagram illustrating an exemplary RNN with LSTM architecture 500 in accordance with implementations of the present disclosure. LSTM architecture has the ability to generate long sequences by predicting one data point at a time. The click-stream data generated through consumers' actions provides rich and long sequences for applying LSTM for predicting next-user-actions. LSTMs are especially well-suited for learning dependencies of long sequences of user actions, reminiscent of a consumer's click-stream.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Sumner in view of Kim in order so that API mapper is implemented with a recurrent neural network to provide recognition of navigation sequences. ([0031], KIM);

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sumner, Yao, Bahrami and Kim as applied to claims 6 and 15 respectively, in further view of Le Roux (US 20190318725 A1).

With respect to claims 7 and 16, Sumner, Yao, Bahrami and Kim fail to explicitly disclose, however, Le Roux teaches wherein the recurrent neural network is trained by converting speeches and responses into features, organizing features of the speeches and corresponding responses as an input sequence-to-target sequence pair, and performing supervised sequence-to-sequence training to train and optimize parameters of the recurrent neural network ([0045] For example, learned through experimentation are end-to-end automatic speech recognition (ASR) systems used with encoder-decoder recurrent neural networks (RNNs) to directly convert sequences of input speech features to sequences of output labels without any explicit intermediate representation of phonetic/linguistic constructs. Implementing the entire recognition system as a monolithic neural network can remove the dependence on ad-hoc linguistic resources. Also discovered is that the recognition system can greatly improve the ease of discriminative training and integration with other systems, and [0066] Typically, a batch of multiple pairs of input signal with single-speaker speech 408 and corresponding Reference Labels 432 are sampled from the Dataset 406 and processed as above [input sequence to target sequence pair the labeling of input speech is supervised]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Sumner, Yao, Bahrami and Kim, in view of Le Roux in order that the recurrent neural network is trained by converting speeches and responses into features, organizing features of the speeches and corresponding responses as an input sequence-to-target sequence pair, and performing supervised sequence-to-sequence training to train on more realistic data that contains only mixed signals and their transcriptions, and thus can be suited to large scale training on existing transcribed data. ([0007], Le Roux);

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATHAR N PASHA whose telephone number is (408)918-7675. The examiner can normally be reached Monday-Thursday Alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ATHAR N PASHA/Examiner, Art Unit 2657                                                                                                                                                                                                        

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657